DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claims 8-10, these methods claims are directly/indirectly depending on apparatus claim 1. They are indefinite because it’s not clear that the applicant is claiming an apparatus or a method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s cited reference US2003/0094047 (Torkkeli).

Regarding claim 1, Torkkeli discloses a microphone (figs. 2, 3 and 7f) comprising at least one perforated rigid membrane (claim 13, a perforated plate 6, 6’, 6”) and at least one flexible membrane (figs. 2a, 7f, claim 13, a flexible membrane 7) placed at a distance from the rigid membrane so as to form an enclosure between the rigid membrane and the flexible membrane, the flexible membrane being suited to being displaced by a sound vibration of air outside of the microphone via the perforated rigid membrane (para. 26), said microphone being characterized in that it comprises means for measuring the quantity of at least one gas, said means for measuring being mounted in the enclosure in order to measure at least one gas present in said enclosure (para. 8 and 57, “differential pressure sensor”: the volume (amount) of at least one gas being able to be obtained from the measurement taken by a differential pressure sensor). Regarding  claim 2, Torkkeli also teaches in which the means for measuring are mounted on the flexible membrane (para. 26, and figs. 2a-2c). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Torkkeli.
Regarding claim 3, Torkkeli does not explicitly disclose in which the means for measuring are mounted on the rigid membrane.
However, this claimed limitation is a simply rearrangement of parts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Torkkeli such that the means for measuring are mounted on the rigid membrane for a particular application. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torkkeli and in view of US2016/0363582 (Blackley).
Regarding claim 6, Torkkeli does not explicitly disclose in which the means for measuring comprise at least one gas chromatograph. 
However, a gas chromatograph is notorious old and well known in the art.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known gas sensor by Blackley in Torkkeli as an alternative gas sensor for a particular application such as a breath analyzer.
Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torkkeli and in view of the applicant’s cited reference JP2002039981 (Shimadzu).
Regarding claim 4, Torkkeli does not explicitly disclose in which the means for measuring comprise at least one gas sensor comprising a layer sensitive to said gas to measure, said sensitive layer preferably being a metal oxide layer. 
However, the claimed limitation “at least one gas sensor comprising a layer sensitive to said gas to measure, said sensitive layer preferably being a metal oxide layer” is notorious old and well known in the art. For instance, in the related field of the invention, Shimadzu teaches at least one gas sensor comprising a layer sensitive to said gas to measure, said sensitive layer preferably being a metal oxide layer (para. 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known gas sensor by Shimadzu in Torkkeli as an alternative gas sensor for a particular application such as a breath odor and alcohol measurement.

However, in the related field of the invention, Shimadzu teaches a mobile phone including a microphone characterized in that it comprises means for measuring the amount of at least one gas, said measuring means being mounted in the chamber in order to measure at least one gas present in said chamber (para. 15, 16, 21, fig. 2 items 5 and 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Shimadzu in Torkkeli for applying in an electronic device such as a mobile phone.
Regarding claim 8, as best understood 112 2nd rejection above, Torkkeli does not explicitly teach a method for measuring, said method comprising: a step of breathing out air by a user into said microphone, a step of measuring, by the means for measuring of said microphone, the quantity of at least one gas in the air breathed out, a step of determining by the microphone the volume of air breathed out by the user, and a step of determining the level of the gas measured in the air breathed out from said measured quantity of the gas and said determined volume of air breathed out. 
However, in the related field of the invention, Shimadzu teaches a breath analyzer including a step of breathing out air by a user into said microphone (para. 23, claim 4), a step of measuring, by the means for measuring of said microphone, the quantity of at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Shimadzu in Torkkeli for a particular application such as a breath analyzer.Regarding claim 9, as best understood 112 2nd rejection above, Torkkeli implicitly teaches in which the volume of air breathed out is determined by measuring the pressure exerted by the air breathed out on the flexible membrane (“differential pressure sensor” in para, 8 and 57: the amount of at least one gas being able to be obtained from the measurement taken by differential pressure sensor). Regarding claim 10, as best understood 112 2nd rejection above, Shimadzu also teaches in which, the microphone being comprised in a telephone, the step of measuring the quantity of gas in the air breathed out is carried out during a telephone call of the user in order to measure the level of gas in the air breathed out by the user during said call (para. 15, 16, 21, 29).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 5 “in which the sensitive layer forms the flexible membrane of the microphone”. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699